Title: To James Madison from the Chiefs and Warriors of the Oneida Nation, 2 June 1812
From: Chiefs and Warriors of the Oneida Nation
To: Madison, James


Oneida June 2nd. AD 1812
We your humble Children of the Oneida Nation of Indians in Council Convend having heard great talk of war and knowing that the Indians in Canada have their Commitions to fight against us and there is talk of some of our indians going to Canada (we therefore as Children of our forefathers who fought and Bled in the Cause of freedom and had Commitions under our former Congress) do present our names to your Excellency for Commitions if your Honor should Deem us worthy of your Notice &c. we feel ourselves a⟨n⟩xious to have some of our men Commitioned so that we can turn out in Case of immergency with our brethren the white People and the unanimous Voice of our Council is that we have Zacheus P. Gillet as our leader to have the Commition of Colonel and the others names to have Commitions as follows.


Resolved that Zacheus P. Gillet be Colonel &


Cornilius Dorlader—Captain
Lewis Denny Jnr. Major




Jacob Smith 1st. Lieutenant
Adam skanindo Capt




Peter Skanindo 2nd Lieut
Isaac Webster 1st Lieutenant




Daniel Onoghongeghta


  
    Moses Skanindo &
    }
    Lieut and Ensign
  
  
    Rodowick Ranays
  




and we as true Patriots will Prove ourselves worthy of the honor and trust imposed on us. Respected father we hope we may find grace and favor in your sight and that you will be so good as to give us an answer that Respects our Commitions and send it to our Colonel at the oneida in the Oneida County as soon as may be Convenient so that we may Organize ourselves as we had in duty aught to do and in duty bound your Petitioners as in duty bound will Ever pray.
N. B. we find Our People will not rest at ease if there is war and if we have our Commitions Soon our Brethren will Stay with us and be faithfull and true to your honor and the united States for there has been some depredation Committed allready &c. this from your faithfull & true Children & humble servants, the Chiefs sachems, warriors Chiefs and warriors
war Committy of the Oneida Nation
